         Case 2:17-cr-00371-JHS Document 214 Filed 09/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                               CRIMINAL ACTION
 JAMES S. QUAY,                                                NO. 17-371-3

                         Defendant.


                                           ORDER

       AND NOW, this 3rd day of September 2021, upon consideration of Defendant James

Quay’s pro se Motion for Compassionate Release (Doc. No. 199), the Government’s Response in

Opposition to Defendant’s Motion, and the attached sealed medical records (Doc. Nos. 209-10),

and in accordance with the Opinion of the Court issued this date, it is ORDERED that Defendant’s

Motion (Doc. No. 199) is DENIED.




                                                   BY THE COURT:



                                                   / s / J oel H. S l om s ky
                                                   JOEL H. SLOMSKY, J.
